DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-16 are pending in the application.
Priority
	This is a U.S. National Stage entry of PCT/KR2018/007857, filed July 11, 2018, which claims the benefit of and priority to Korean Patent Application No. 10-2017-0096223, filed July 28, 2017.
Election/Restrictions
Applicant's election with traverse of Group III, claims 12 and 14, drawn to methods of treatment of conditions comprising administering a composition comprising HDL-ApoM-S1P, in the reply filed on 05/04/2022 is acknowledged.  Applicant's further election with traverse of Alzheimer’s disease as species for initial examination on the merits in the reply filed on 05/04/2022 is acknowledged.  The traversal is on the grounds that all of the pending claims include the same element, to wit, HDL-ApoM-S1P, and that therefore claims 1-16 can be readily searched and examined together without presenting serious burden to the examiner. This is not found persuasive because where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. Even though the inventions of Groups I-IV require the technical feature of HDL-ApoM-S1P in which apoprotein M is impregnated with S1P, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sattler (Journal of the American College of Cardiology 2015 66(13):1470-1485; cited previously), where the cited reference discloses a composition comprising HDLs (containing ApoM) loaded with S1P (see, for example, p. 1471 col. 2 par. 2) and Sattler (Supplemental Methods, p. 2 par. 4 - p. 3 par. 1).
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-11, 13 and 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/04/2022.
Accordingly, claims 12 and 14 are currently under examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/28/2020, 02/19/2021 and 04/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of Alzheimer’s Disease and associated cognitive, learning disability and memory symptoms, does not reasonably provide enablement for general treatment of neurodegenerative brain disease, or for general treatment of cognitive disorders, learning disabilities, or memory disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).
Relevant Wands factors, regarding claim 12 of the present invention, are summarized as follows:
(a)	Breadth of the claim - Claim 12 encompasses methods of treating an individual having any form or stage of any neurodegenerative brain disease by administering a composition comprising HDL-ApoM-S1P in which apoprotein M is impregnated with S1P.  
While it is not possible to address herein all the implied claimed embodiments of claim 12, the discussion below focuses on general treatment of neurodegenerative brain disease.
The term "neurodegenerative brain disease" covers a large array of largely functionally-unrelated disorders that have different causes and origins, biological effects, and progression.  To name but a relatively few, these diseases and disorders include such diverse disorders as Alzheimer's Disease, Parkinson's Disease, ALS and variants such as forms of ALS-PDC, dementia of the frontal lobe type (DFT) and DFT with motor neuron disease (DFT-MND), Diffuse Lewy Body Disease, Cortical Lewy body disease, Hallervordon-Spatz disease, senile dementia of the neurofibrillary tangle type (“tangle-only dementia”), progressive familiar myoclonic epilepsy, corticodentatonigral degeneration, more than a dozen dementias collectively called "frontotemporal dementia” (FTD), Tourette's syndrome, multiple systems atrophy (MSA; once called Shy-Drager syndrome), which exists in two forms: MSA-P type or MSA-C type, neurological syphilis, neurosarcoidosis,  pure autonomic failure (Bradbury-Eggleston syndrome),  Friedrich's ataxia and other spinocerebellar degenerations, olivopontocerebellar atrophy (OPCA), spasmotic torticollis,  striatonigral degeneration, various types of torsion dystonia, certain spinal muscular atrophies, such as Werdnig-Hoffmann and Wohlfart-Kugelberg-Welander, Hereditary spastic paraplegia, primary lateral sclerosis, peroneal muscular atrophy (Charcot-Marie-Tooth), hypertrophic interstitial polyneuropathy (Dejerine-Sottas), Leber's Disease, Wallerian degeneration, and hypertrophic interstitial polyneuropathy. 
The neuroacanthocytosis family of neurodegenerative brain diseases is a difficult to define group of genetic disorders which includes Bassen-Kornsweig disease (abetalipoproteinemia), familial hypobetalipoproteinemia, chorea-acanthocytosis (ChAc), McLeod syndrome (MLS), Huntington disease–like2 (HDL2) and pantothenate kinase–associated neurodegeneration (PKAN), FHBL1, FHBL2, familial acanthocytosis with paroxysmal exertion-induced dyskinesias and epilepsy (FAPED), and Anderson disease. 
Prion-associated neurodegenerative brain diseases notably include Creutzfeldt-Jakob Disease (CJD), which occurs in both sporadic and familial forms; Gerstmann-Straussler-Scheinker Disease (GSS); and fatal familial insomnia. 
Another group of neurodegenerative brain diseases comprises the taupathy diseases, which include Pick's disease; cortical-basal ganglionic degeneration (CBGD or CBD); progressive supranuclear palsy (PSP); Parkinsonism-dementia complex (PDC), and the amyotrophic lateral sclerosis/Parkinsonism-dementia complex (ALS-PDC). 
Another group of neurodegenerative brain diseases includes the polyglutamine diseases: Huntington's disease; spinal-bulbar muscular atrophy (Kennedy's disease or SBMA),  Dentatorubral-Pallidoluysian Atrophy (DRPLA), Machado-Joseph disease (MJD, also called spinocerebellar ataxia type 3), and the other SCA diseases, viz SCA-1, SCA-2, SCA-6, and SCA-7. 
The leukodystrophies are another group of over 30 assorted genetic neurodegenerative brain diseases that affect the central nervous system by disrupting the growth or maintenance of the myelin sheath. This category includes 18q-Syndrome, acute disseminated encephalomyeolitis (ADEM), acute disseminated leukoencephalitis, acute hemorrhagic leukoencephalopathy,  adrenoleukodystrophy, adrenomyeloneuropathy (AMN), Aicardi-Goutieres Syndrome, Alexander Disease, adult-onset autosomal dominant leukodystrophy (ADLD), autosomal dominant diffuse Leukoencephalopathy with neuroaxonal spheroids, autosomal dominant late-onset leukoencephalopathy, childhood ataxia with diffuse CNS hypomyelination (CACH or vanishing white matter disease), Canavan Disease, cerebral autosomal dominant arteriopathy with subcortical infacts (CADASIL) and leukoencephalopathy, cerebretendinous xanthomatosis (CTX), craniometaphysical dysplasia with leukoencephalopathy, extensive cerebral white matter abnormality without clinical symptoms, familial adult-onset leukodystrophy manifesting as cerebellar ataxia and dementia, familial leukodystrophy with adult onset dementia and abnormal glycolipid storage,  globoid cell leukodystrophy (Krabbe Disease), hereditary adult onset leukodystrophy simulating chronic progressive multiple sclerosis, lipomembranous osteodysplasia with leukodystrophy (Nasu Disease), metachromatic leukodystrophy, megalencephalic leukodystrophy with subcortical cysts (MLC), neuroaxonal leukoencephalopathy with axonal spheroids,oculodetatoldigital dysplasia with cerebral white matter abnormalities, orthochromatic leukodystrophy with pigmented glia, ovarioleukodystrophy Syndrome, Pelizaeus-Merzbacher Disease, Refsum Disease, Sjogren-Larsson Syndrome, sudanophilic leukodystrophy, Van der Knapp Syndrome, X-linked Adrenoleukodystrophy (X-ALD), and the Zellweger Spectrum: Zellweger Syndrome, neonatal Aadrenoleukodystrophy, and Infantile Refsum Disease. 
Neuronal ceroid lipofuscinoses (NCLs) are the most common neurodegenerative brain disorders of childhood.  These are generally characterized by loss of vision, seizures, motor dysfunction leading to spastic quadriplegia, cognitive loss, and early death. juvenile neuronal ceroid lipofuscinosis (JNCL), or Batten disease is the most common of these. Different forms arise from different genes: CLN1 most commonly causes infantile onset, but also late infantile- and juvenile-onset, as well as adult-onset. There is also late infantile (CLN2), juvenile-onset disease (CLN3), and late-infantile forms (CLN5). CLN8 underlies a form of progressive myoclonic epilepsy. The adult Kufs disease appears to be associated with CLN4. There are forms of late infantile NCL that are associated with CLN7 and CLN8, and other forms associate with NCL6. Of the 9 identified so far (CLN1-9), only 6 have their gene even identified.
Neurodegeneration of the brain can also arise from the attack of known or unknown viruses on the brain.  For example, HIV-associated dementia (HAD) arises from HIV-1; some strains of influenza A can cause apoptotic neurodegeneration; West Nile virus can cause neurodegeneration, possibly as a result of cytotoxic lymphocytes.  
Neurodegeneration of the brain can also arise from stroke, and from certain types of spinal cord injuries.
The cited neurodegenerative brain diseases exhibit a very broad range of effects and origins.  For example, some give no dementia and affect only vision, such as POAG. Some give progressive dementia without other prominent neurological signs, such as Alzheimer's Disease, whereas other dementias do have such signs, such as Diffuse Lewy Body Disease.  Many give distinctive and different patterns of effect.  For example, FTDs, which have bilateral atrophy of the frontal and anterior temporal lobes, produce progressive nonfluent aphasia and semantic dementia, but, in contrast to e.g. Alzheimer's Disease, visuospatial skills and day-to-day memorizing is largely unaffected. Some give muscular wasting without sensory changes, e.g. ALS, and some do have the sensory changes such as Werdnig-Hoffmann. Some affect only vision such as retinitis pigmentosa, while others affect both vision and cognitive functions, such as posterior cortical atrophy (PCA). Some are abnormalities of posture, movement or speech, such as striatonigral degeneration, and other are progressive ataxias, such as OPCA. Some give an extremely broad range of effects. For example, CBD can give apraxia, alien limb phenomenon, cortical sensory loss, aphasia, myoclonus, bradykinesia, rigidity, dystonia, tremor, memory impairment and/or personality/behavioral changes.
The toxic protein, for those neurodegenerative brain diseases that involve one, varies. In some cases it is tau, i.e. in Alzheimer's Disease and other taupathies, and some are so-linked to tau only sometimes (FTD). Alzheimer's Disease also involves β-amyloid. For Parkinson's disease, the protein is α-synuclein.  Prion disease involves PrPSc as the toxic protein.  The polyglutamine diseases involve polyglutamine containing proteins.  For Huntington's disease, the toxic protein is huntingtin, for SBMA it is an androgen receptor,  for DRPLA it is atrophin, for SCA-1 it is Ataxin-1, for SCA-2 it is Ataxin-2, for SCA-3 it is Ataxin-3, for SCA-6 it is a calcium channel protein, and for SCA-7 it is Ataxin-7. 
The nature of the protein deposits, when these occur, varies as well. In Alzheimer's Disease, there are extracellular plaques from β-amyloid and neurofibrillary tangles (from tau), in Parkinson’s disease Lewy bodies and in ALS Bunina bodies. Taupathy produces cytoplasmic tangles, and Polyglutamine disease produce neuropil aggregates, intranuclear inclusions and cytoplasmic tangles. Prion disease produces prion plaque.  However, the disease form is not necessarily related to the protein deposits. For example, Alzheimer's Disease and Pick's disease both give progressive dementia without other prominent neurological signs. But the characteristic Alzheimer's neurofibrillary tangles are not seen in Pick's Disease, which has straight fibrils, as opposed to the paired helical filaments of Alzheimer's Disease. Pick's Disease exhibits lobal atrophy not seen in Alzheimer's Disease.
The disease genes in neurodegenerative brain disease vary considerably as well. In Alzheimer's disease, there is toxic gain of function with APP and loss of function of presenilin 1 and presenilin 2. In Parkinson’s disease, there is toxic gain of function with α-synuclein, and loss of function of Parkin and UCHL1. In the polyglutamine diseases, there is toxic gain of function in 9 different genes with CAG repeat expansion. In Prion disease, there is toxic gain of function with PRNP. In ALS there is toxic gain of function with SOD1. FTDP-17 arises from mutations at chromosome 17, Huntington's Disease from chromosome 4, and the neurodegenerative brain disorder that some people with Down's syndrome develop later in life is presumably associated with chromosome 21.
As can be seen from the above, unlike in some areas of medicine, there is no representative, or “typical”, neurodegenerative brain disease. Thus, claim 12 is very broad, comprising treatment of a very large number of neurodegenerative brain diseases having a correspondingly broad range of origins and phenomenology of neurodegeneration.
(b)  The nature of the invention and predictability in the art:  The invention is directed toward  medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(c) State of the Prior Art:  US 9,592,268 describes treatment of diseases associated with endothelial injury, including multiple sclerosis, by administering a composition comprising HDL-Apo-M1-and S1P (see claim 6).  Sattler (Journal of the American College of Cardiology 2015 66(13):1470-1485; and Supplemental Methods:1-13) describes a novel approach to ameliorating HDL dysfunction in coronary artery disease (CAS), where reduced HDL-S1P content can be efficiently increased by S1P loading, where S1P is loaded into ApoM-HDL employing erythrocyte enzymes to pre-process sphingosine to S1P (See Supplemental Methods p. 2-3). 
(d) Skill of those in the art: The skill level is quite low in this art. The majority of neurodegenerative brain diseases have no pharmacological treatment, and of those that do, very few have been treated with agents such as are disclosed in this application. As an important example, ALS is a currently-untreatable disease.  The toxin that kills motor neurons --- assuming that this is what is occurring --- has not been identified. Spinal Muscular Atrophy (SMA), which apparently kills more infants than any other genetic disease, arises when the SMN gene is deleted or mutationally inactivated, is untreatable.  CWD and other transmissible spongiform encephalopathies are untreatable. The NCLs are all untreatable.  None of the leukodystrophies have a well-established pharmaceutical treatment; some are amenable to bone marrow transplantation, gene therapy or hormone replacement.  The dominant polyglutamine expansion diseases, which include spinocerebellar ataxia type 1 (SCA1) and Huntington disease, are currently untreatable. The great diversity of diseases falling within the "neurodegenerative brain disorder" category means that it is contrary to medical understanding that any agent could be generally effective against such diseases.  The intractability of these disorders is clear evidence that the skill level in this art is low relative to the difficulty of the task.  Further, what little success there has been does not generally point in the direction of the mode of action in this application. 
(e) Direction or Guidance:  the dosage range information and composition constituent guidance that is presented is generic, the same for the many disorders covered by the specification. 
(f)  Working Examples:  Applicants describe an HDL-ApoM-S1P loading protocol, application of the claimed method to a genetically-modified mouse model of Alzheimer’s disease, including cytological demonstration of decreased Aβ42, Aβ40 and tau in brain tissue of HDL-ApoM-S1P treated model mice, examination of effects of HDL-ApoM-S1P loading on neuroinflammation in the brains of model mice, and improvement of spatial memory in treated Alzheimer’s model mice.  In studies potentially having tangential relevance to the currently-claimed method, genetically modified mice overexpressing ApoM were found to have improved learning and memory.  No other cell or animal models of neurodegenerative brain disease were explored.
(g) The quantity of experimentation needed: in view of points (a)-(f) above, the quantity of experimentation is undue.   MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
Relevant Wands factors, regarding claim 14 of the present invention, are summarized as follows:

(a)	Breadth of the claim - Claim 14 encompasses methods of treating an individual having any type or stage of cognitive disorder, learning disability or memory disorder by administering a composition comprising HDL-ApoM-S1P in which apoprotein M is impregnated with S1P.
While it is not possible to address herein all the implied claimed embodiments of claim 14, the discussion below focuses on memory disorders.
The claim language covers the treatment of any dysfunction of memory. Memory is the capacity to retain and retrieve an impression of past experiences. Memory is thus inseparable from learning, as learning cannot take place without memory and memory is the expression of learning.  
Memory can be classified in two ways.  One is, approximately, by duration. The sensory memory (milliseconds to seconds) corresponds to the initial moment that an item is perceived by the sense. Some of this information in the sensory area is transferred to short-term memory (retention for seconds to minutes). The capacity of these memories is quite limited. Some of this information is consolidated into long-term memory (retention for days up to a lifetime). The capacity of long term memory is immense. Working memory refers to a short-term storage needed for certain mental tasks but not specifically defined in terms of duration, but rather in terms of purpose. It appears to be a form of short-term memory combined with some attentional control.
In addition, long term memory (the most important type) can be classified according to the information type.  The two main categories are declarative (explicit) and non-declarative (implicit) memories. Declarative memory requires conscious recall, in that some conscious process must explicitly call back the information. This includes semantic memory, which concerns facts taken independent of context (mostly, general knowledge about the world); and episodic memory, which concerns information specific to a particular context, such as a time and place (mostly,  personal memories and personal associations of a particular place or time, sometimes called autobiographical memory). The other main category’s most important type is called  procedural memory and is not based on the deliberate recall of information, but on an implicit learning of certain patterns about the world. This form of learning is responsible for improvements in performance due purely to repetition.  Examples of this include classical conditioning and motor learning (e.g. “muscle memory”), and many other types of skills. The other type of non-declarative memory is perceptual-representational, a kind of “priming”, so that the experience of an object on one occasion facilitates the perception of the same (or a similar) object on a later occasion.
Memory involves many different parts of the CNS, including basal ganglia, amygdala, the neostriatum, the cerebellum, the mammillary bodies and hippocampus.
The formation of memory requires three steps or stages: 1) Encoding (sensory registration, the processing of received information, including combination if the information comes from more than one sense organ), 2) Storage (creation of a permanent record of this encoded information), and 3) Retrieval (calling back this stored information in response to some cue for its use). As all of these are essential; a dysfunction of any stage will result in memory impairment. Thus, if the intial encoding does not take place, or if this information is not transferred to short term memory, such as occurs in the various agnosias, then memory impairment will occur. If information cannot be moved from short term to long term memory (a disorder called anterograde amnesia), then memory impairment occurs.  If retrieval from long term memory is delayed, if it cannot be performed (memories lost), or if it is defective (false memories), then there is memory impairment. 
As a result of the wide range of different types of memories which the brain forms, and the great complexity of the processes for memory, memory disorders cover a very wide range of conditions. 
These include language memory disorders, such as expressive dysphasias (Broca's dysphasia, transcortical motor dysphasia, transcortical sensory dysphasia, and mixed transcortical dysphasia), apraxia, alexia, receptive dysphasias (Anomic dysphasia, conduction dysphasia and Wernicke's dysphasia), global dysphasia and agraphia. 
 Memory disorders include many types of amnesias. There is anterograde amnesia (new events are not transferred to long-term memory) and retrograde amnesia (inability to recall events that occurred before the onset of amnesia).  There is lacunar amnesia (loss of memory about one specific event), Fugue amnesia (psychogenic amnesia or hysterical amnesia, including “repressed memories”), childhood amnesia (inability to remember events from early childhood), transient epileptic amnesia (TEA), autobiographical amnesia, transient global amnesia (total memory loss), source amnesia (in which someone can recall certain information, but not where or how it was obtained) and amnesias arising from complex partial seizures, and from alcoholic blackouts.  
Memory disorders also include various agnosias, such as prosopagnosia, integrative agnosias, asogmatoagnosia, associative agnosias, autotopagnosia , time agnosia, apperceptive agnosia, object agnosia, finger agnosia, phonagnosia, central achromatopsia, topographical agnosia, dyslexia, dyscalculia, right-left disorientation, optic ataxia and ocular apraxia, color agnosia, simultanagnosia, anosognosia, auditory agnosia (including amusia and word meaning deafness), and somatosensory agnosia (including microsomatagnosia, macrosomatagnosia, tactile agnosias and astereoagnosia), and constructional dyspraxia. 
 Memory disorders also include Korsakoff's syndrome (memory loss caused by alcoholism) and post-traumatic stress disorder (spontaneous, vivid retrieval of unwanted traumatic memories), selective memory loss from head trauma, accelerated forgetting (excessively rapid decay of memories that appear to have been acquired successfully), and various types of false memory syndromes. There is the very common AAMI (age-associated memory impairment). Certain forms of confusional states (e.g. those arising from Iatrogenic toxicity from some sedatives) will present acute memory disorders. There is also memory distrust syndrome, sometimes considered a type of delusional disorder.
As can be seen from the above, unlike in some areas of medicine, there is no representative, or “typical”, memory disorder. Thus, claim 14 is very broad, comprising treatment of a very large number of memory disorders having a correspondingly broad range of etiologies and functional effects.
(b)  The nature of the invention and predictability in the art:  The invention is directed toward  medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(c) State of the Prior Art:  US 9,592,268 describes treatment of diseases associated with endothelial injury, including multiple sclerosis, by administering a composition comprising HDL-Apo-M1-and S1P (see claim 6).  Sattler (Journal of the American College of Cardiology 2015 66(13):1470-1485; and Supplemental Methods:1-13) describes a novel approach to ameliorating HDL dysfunction in coronary artery disease (CAS), where reduced HDL-S1P content can be efficiently increased by S1P loading, where S1P is loaded into ApoM-HDL employing erythrocyte enzymes to pre-process sphingosine to S1P (See Supplemental Methods p. 2-3). 
 (d) Skill of those in the art: The skill level is quite low in this art. The artisans making and using Applicants’ invention of claim 14 would be a collaborative team of medicinal chemists and/or health practitioners, and/or psychologists/behavioral experts possessing commensurate degree level and/or skill in the art, as well as several years of professional experience.  The level of ordinary skill is moderately low in this art, as there are very substantial barriers to any universal treatment of memory disorders due to the wide range of differences in origins and phenomenology of memory disorders, with corresponding differences in methods of treatment.  Memory disorders arise from the subcortical dementias, specifically the dementia associated with Huntington's disease, Parkinson's disease, progressive supranuclear palsy, and Multiple System Atrophy (MSA).   Memory impairment  arises from other dementias, such as  Alzheimer's disease, Lewy body Dementia, multi-infarct dementia (MID), strategic infarct dementia, LID, ThD, and Binswanger's disease, and Pick's Disease. Memory disorders can arise from many types of brain tumors. A number of mental disorders, including schizophrenia, bipolar disorder and obsessive-compulsive disorder, can cause memory impairment. Memory impairment can arise from Fibromyalgia, Vitamin B1 deficiency, psychological trauma, and complex partial seizures. Many syndromes, such as Down’s syndrome, XXX syndrome, Hurler’s syndrome, Kleine-Levin syndrome, Landau-Kleffner syndrome, and Klüver-Bucy Syndrome give rise to memory impairment.  Memory impairment can arise from the ingestion of psychotropic drugs, such as alcohol (e.g. alcoholic blackouts), marijuana and glue sniffing. It can arise from toxic neuropathies, radiation injury to the brain, electroshock treatment, metabolic disorders (e.g. Mucopolysaccharidosis I) and from some Demyelinating Diseases (notably Multiple Sclerosis). Other common causes include epilepsy, mental retardation, head injury, Meningitis, and atherosclerosis. Because the formation and retrieval of memories is such a complex process, there cannot be a treatment of it in general because so many entirely different things can go wrong. For example, a method which prevents degeneration of long term memory will have no effect on, for example, anterograde amnesia, since that is a disorder which occurs prior to the production of the long-term memory.  Note that categories of memory disorders do not necessarily have related causes. For example, agnosias can result from strokes, dementia, or other neurological disorders, head trauma, brain infection or genetic defects.  
Memory problems are generally approached by treating the underlying cause, in cases where such treatment is currently possible. Thus, the memory impairment in Alzheimer's Disease can be treated by treating the Alzheimer's Disease itself.  Those arising from schizophrenia, meningitis and atherosclerosis can be approached by medicines for those disorders. Direct therapy for memory deficits associated with epilepsy is rarely attempted.  Instead, one tries to suppress the seizures themselves. There is no one drug that can treat these generally, since these have different modes of action.  Many, and perhaps most, of these disorders have no known pharmaceutical treatment. Mental retardation and Down’s syndrome for example are common causes of memory impairment, but there is no treatment for either. Most brain tumors cannot be treated with pharmaceuticals. Many dementias, such as MSA, Binswanger's disease, or Pick's Disease, do not respond to drugs.  In many cases, e.g. AAMI, the actual cause(s) are unknown. As a result, large numbers of memory impairments have no pharmaceutical treatments which are accepted as effective. There is no drug for AAMI, one of the most common memory problems,  or for Korsakoff's syndrome or multi-infarct dementia.  Anterograde amnesia, a devastating condition in which the person can no longer form durable new memories, has no pharmaceutical treatment. Retrograde amnesia likewise has no pharmaceutical treatment. So far as the examiner is aware, none of entire broad array of agnosias has a pharmacological treatment. Further, it is highly unlikely that a drug effective for Alzheimer's Disease will be effective for other dementias. The few known and nominally effective Alzheimer's drugs are completely ineffective, for example, in the assorted vascular dementias, in FTDP-17 family and Pick’s disease, to name a few.	
The great diversity of disorders falling within the “memory disorder” category means that it is contrary to medical understanding that any agent could be generally effective against such disorders.  The intractability of these disorders is clear evidence that the skill level in this art is low relative to the difficulty of the task.  Further, what little success there has been does not generally point in the direction of the mode of action in this application.
(f,g)	Amount of direction provided by the inventor and existence of working examples: Applicants provide convincing demonstration of treatment of Alzheimer’s disease (AD), comprising studies employing an animal model of AD.  Applicants further provide convincing demonstrations of treatment of cognitive and memory symptoms associated with Alzheimer’s disease (AD), comprising studies employing an animal model of AD.  However, no studies in vitro (e.g., in cellulo) or in vivo (e.g., animal models) were performed demonstrating treatment of any other neurodegenerative disease or any other of cognitive disorders, learning disabilities, or memory disorders, either associated with a degenerative brain disease or not.  Thus, there are no working examples presented for the treatment of a wide range of neurodegenerative diseases or a wide range of memory disorders as claimed, comprising administering a composition comprising HDL-ApoM-S1P, commensurate in scope with the current claims.
Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure:  The quantity of experimentation needed is undue.  One of skill in the art would need to determine what cognitive disorders, learning disabilities, or memory disorders would be benefited by administration of HDL-ApoM-S1P.  As noted above, the scope of neurodegenerative diseases is inclusive of a great variety of disorders that may have as their cause factors that have no link to sphingosine-1-phosphate or this compound present in a composition comprising HDL-ApoM-S1P. Accordingly, making and using the full scope of methods instantly claimed would require substantial studies for each of the various disorders to study the role of HDL-ApoM-S1P in the particular disorder.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compound encompassed in the instant claims, with no reasonable assurance of success.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,592,268 B2 (March 14, 2017; hereafter referred to as ‘268) in view of Sattler (Journal of the American College of Cardiology 2015 66(13):1470-1485; and Supplemental Methods:1-13).
The ‘268 reference (Abstract and throughout) teaches treatment of disorders comprising increasing the concentration of ApoM-S1P by administering it in HDL particles to treat diseases including inflammatory diseases and autoimmune diseases such as multiple sclerosis (See col. 3 lines 11-14). The reference (col. 5 lines 23-36) recognizes that ApoM is the carrier of S1P in HDL particles, and suggests that regulating the ApoM/S1P system is beneficial to the treatment of autoimmune disorders, including multiple sclerosis, which the reference recognizes is a disease in which autoreactive immune cells attack neuronal tissues (col. 14 lines 15-17) (that is, a neurodegenerative disease).  Sattler teaches preparation of HDL-ApoM-S1P (See Sattler Supplemental Methods p. 2-3) and administration of the S1P-loaded HDL-ApoM by the same method, namely, loading HDL/ApoM with S1P derived from phosphorylation of sphingosine in the presence of erythrocytes.  A person of ordinary skill in the art at the time the application was effectively filed would have found it obvious to administer HDL-ApoM-S1P in a method of treatment for multiple sclerosis, a neurodegenerative disease, with a reasonable expectation of success, in view of the teachings of ‘268 and Sattler, where ‘268 suggests treatment of multiple sclerosis with HDL-ApoM-S1P, and Sattler provides a well-documented means for preparing and handling such an agent.  
Examiner’s Comment
	Methods of treatment Alzheimer’s disease and associated cognitive, learning and memory symptoms comprising administration of HDL-ApoM-S1P, in which apolipoprotein M is impregnated with sphingosine-1-phosphate, to an individual in need thereof appear to be free of the prior art and enabled, notwithstanding that said methods have not presently been claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M MAURO/Primary Examiner, Art Unit 1625